Case 1:20-cv-00033-TSK Document1 Filed 02/24/20 Page 1of10 PagelD #: 1
Attachment A
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA FILED . -

FEB 2 4 2020

 

 

Wilbert Nikeey, vs ister courr nm
Your full name FEDERAL CIVIL RIGHTS
COMPLAINT
(BIVENS ACTION)

V. Civil Action No.: 4AG EA} b—

j (To be assigned by the Clerk of Court)
eat dae Mn.K, FeARCE re yy.
BLD LM, SHEARER leo)
paar ITR.S, Ph pps yen

Mtlo,
Enter above the full name of defendant(s) in this action WW) if / /QNS

 

I. JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §§ 1331 and 2201.

 

Il. PARTIES

In Item A below, place your full name, inmate number, place of detention, and complete mailing
address in the space provided.

A.

 

 

In Item B below, place the full name of each defendant, his or her official position, place of
employment, and address in the space provided.

 

United States District Court 7 Northern District of West Virginia-2013
Case 1:20-cv-00033-TSK Document1 Filed 02/24/20 Page 2 of10 PagelD #: 2

Attachment A

B. Name of Defendant: a x. (Me E, AR CE
Cech) LF PRIA. Se “SATE

 

 

Was this Defendant acting under the a or color of federal state

law at the time these claims occurred? es O No

If your answer is “YES,” briefly explain: b [ i Ag f Ms K i
(PEARLE AnD ethERS tevk me ANA my CALM KLE out 2 Ine
ELL FRR De Rk Ch HI. i VEARLE cE LLL io Ze Ip

Sthtipl CU op WIKKER x 1 Wig» i fEAKLE Chi WEF Nipper

B.1 Name of Defendant: b. OF Cnt /t. Wk L Ae Re R
Position: $ 4D “Lieve Whale

Place of Emplo ment: FeAeEXRl Ceca d OF fa iS, fj HAZELL
Address: PAY < WP GRUCELD V he xd 3

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? es O No

If your answer is “YES ” briefl explain: We. OeARER hp A &
A} ER6UC/) WHE Dk if JEX AK; E AL FUE TE » Wh SPEAR
SHVE NE ORDER R_WE i FE Zk HER TE UGE FF ORLE (EL

PR TPL i DE 5 oS aa: Ht,

 

 

B.2. Name of Defendant: Wie S&F i ‘b: I YF

Position: ‘BYP TB: jf (Si HAZ LLL LUE. f
Place of Empléyment: itil HB 15 fy LELLARY baz: L¢¢7//

€

Address: CPE X AIL, BRLce te Mille WY Ae:

 

 

Was this Defendant acting under the une or color of federal state
law at the time these claims occurred? es O No

 

United States District Court 8 Northern District of West Virginia-2013
Case 1:20-cv-00033-TSK Document1 Filed 02/24/20 Page 3 of 10 PagelD #: 3

Attachment A

If your answer is “YES,” briefly explain: Mn, 5, 5, Ph (pes

Hid. Cenyekon tien with the BAL Lt- We. Shey ARER

AND TR. Se Phipps CRAVE ME CRAER 10 plage

x Wilcke IIL} relth™ Spi ninder? | Reeth, Li
Faun Uns 6-Io- 20k te bl F- Bod FR MO NOE wl,

 

 

 

B.3. Name of Defendant: {\ | INGA
Position:
Place of Employment:
Address:

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 0 Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

B.4. Name of Defendant: MIhE
Position:
Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? OO Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

 

United States District Court 9 Northern District of West Virginia-2013
Case 1:20-cv-00033-TSK Document1 Filed 02/24/20 Page 4of10 PagelD #: 4

 

 

 

Attachment A
Peo
B.5 Name of Defendant: NV } lV io
Position:
Place of Employment:
Address:

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? O Yes C1 No

If your answer is “YES,” briefly explain:

 

 

 

 

 

Tl. PLACE OF PRESENT CONFINEMENT

Name of Prison/ Institution: {/

 

A. Is this where the events concerning your complaint took place?
O Yes x No

If you answered “NO,” where did the events occur? _
NWE9, Hazeltyn, PACK ALL Bauceten Wh WV 2b F225

B. Is there a prisoner grievance procedure in the institution
where the events occurred? Wes O No
C. Did you file a grievance concerning the facts relating to this complaint in the
prisoner grievance procedure?
Yes O No

D. — If your answer is “NO,” explain why not:

 

 

 

 

E. — If your answer is “YES,” identify the administrative grievance procedure
number(s) in which the claims raised in this complaint were addressed

 

United States District Court 10 Northern District of West Virginia-2013
Case 1:20-cv-00033-TSK Document1 Filed 02/24/20 Page 5of10 PagelD #: 5

Attachment A

and state the result at level one, level two, and level three. ATTACH
GRIEVANCES AND RESPONSES:

LEVEL 1 _Fedexnl Tert Clay

LEVEL 2

LEVEL 3

 

 

IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

A.

Have you filed other lawsuits in state or federal court dealing with the same
facts involved in this action? O Yes %K No

If your answer is “YES”, describe each lawsuit in the space below. If there
is more than one lawsuit, describe additional lawsuits using the same format
on a separate piece of paper which you should attach and label: “IV
PREVIOUS LAWSUITS”

 

 

1, Parties to this previous lawsuit:
Plaintiff(s):
Defendant(s):

2. Court:

 

(f federal court, name the district; if state court, name the county)

3. Case Number:

 

4. Basic Claim Made/Issues Raised:

 

 

 

 

5. Name of Judge(s) to whom case was assigned:

 

6. Disposition:
(For example, was the case dismissed? Appealed? Pending?)

 

7. Approximate date of filing lawsuit:

 

 

United States District Court il Northern District of West Virginia-2013
Case 1:20-cv-00033-TSK Document1 Filed 02/24/20 Page 6 of 10 PagelD #: 6

Attachment A

8. Approximate date of disposition. Attach Copies:

C. Did you seek informal or formal relief from the appropriate administrative
officials regarding the acts complained of in Part B?
“fl Yes O No

D. If your answer is “YES,” briefly describe how relief was sought and the
result. If your answer is “NO,” explain why administrative relief was not
sought.

File A wRt lal), dee AG MALY

Pee ‘ IAS We a We

  

 

 

E. Did you exhaust available administrative remedies?
XYes O No

F, If your answer is “YES,”, briefly explain the steps taken and attach proof of
exhaustion. If your answer is “NO,” briefly explain why administrative
remedies were not t exhausted.

   

 

“PROG Of ‘eta Xh ED Anat”

 

G. If you are requesting to proceed in this action in forma pauperis under 28
U.S.C. § 1915, list each civil action or appeal you filed in any court of the
United States while you were incarcerated or detained in any facility that
was dismissed as frivolous, malicious, or for failure to state a claim upon
which relief may be granted. Describe each civil action or appeal. If there
is more than one civil action or appeal, describe the additional civil actions
or appeals using the same format on a separate sheet of paper which you
should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
APPEALS”

1. Parties to previous lawsuit: iW) WE

 

United States District Court 12 Northern District of West Virginia-2013
Case 1:20-cv-00033-TSK Document1 Filed 02/24/20 Page 7 of 10 PagelD #: 7

 

 

 

 

 

Attachment A
Plaintiff(s):
Defendant(s):
2. Name and location of court and case number:
3, Grounds for dismissal: Offrivolous © malicious

O failure to state a claim upon which relief may be granted

4, Approximate date of filing lawsuit:

 

5. Approximate date of disposition:

 

VV. STATEMENT OF CLAIM

State here, as. BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complaint.
Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related
claims, you must number and set forth each claim in a separate paragraph.
UNRELATED CLAIMS MUST BE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5)TYPED OR TEN (10)
NEATLY PRINTED PAGES MAY BE ATTACHED TO THIS COMPLAINT. (LR PL
3.4.4)

cram: BALE GaEF IRK Pence cAll me 4

 

 

{i/ fH, hbo Zhe “WK i. : Ee Fi LHS K REEL KR Lt. LA Li’ HLS
Lt: WR: ShEARER. FRG = MLE IED) 3 bat T~
LAIN @ WiLL A PT LWEHOER ATE f} APVLPULLLL-

 

| (eK He peice Pe ci MEA. Mike K
Phew REQVED WiS MAY He PIME WE W Redeelits ©

Supporting Facts: WRE Clalin Statemat MADE pest

 

United States District Court 13 Northern District of West Virginia-2013
Case 1:20-cv-00033-TSK Document1 Filed 02/24/20 Page 8 of 10 PagelD #: 8

 

 

 

 

  

Attachment A
SEE Sip peR IN FA(té. Foe Hazelton
An i igi MVE NEM EnV INEEROAL Kee tlt RESP epee
by / no Ph pps..
CLAIM 2: on DARE LE panels 3
BLES Popa’ We EA

Y ;
OEP ARLE CPL ae HS

 

 

Supporting Facts: IR. On (7 hips ECC fF HZEL{ pH)
bamia) EAY IE Gas NPRM BL KEeelUTTeH a FE
MRS. Nyyye ia Flat S1MeMepte a
vee Ae. eA Q ORL.

CLAIM 3: " KAR CE é 7 tae mal Sh
YT Zi tL, ObLi Ly #EELE- LL. th

Nin ywmcnl mene Rynt te Doe fURPG SES

Neelz 6g, HZApIAJEE- PULA 24. OY

flogge n debe fd Y, LU Whtlake

     
 

 

  
 
  

 

 

 

2 JpPLINtRY)

 

CLAIM 4:

 

 

 

 

 

Supporting Facts:

 

 

 

United States District Court T4 Northern District of West Virginia-2013
Case 1:20-cv-00033-TSK Document1 Filed 02/24/20 Page 9of10 PagelD #: 9

Attachment A

 

 

 

 

 

 

 

 

 

 

 

 

 

CLAIM 5:
Supporting Facts:
VI. INJURY

Describe BRIEFLY and SPECIFICALLY how you have been injured and the
exact nature of your damages.
Lwns place w Ful Restenpl Jor _4—DAys FRM LC le
1 b-19—lele, MPLERL wid ML A MWIRBER, IW’ nel en 6 ee
nmendmen, 4" Ame, AWE. IN VIPLIL OM EF BALL Pp LEA
5ECE6i EC. MERE Wh ME DvE (UOPGES ,

 

 

Vil. RELIEF

State BRIEFLY and EXACTLY what you want the Court to do for you. Make
no legal arguments. Cite no cases or statutes,
L will LkKethls et de CRIN phils CLE / “il
Lym ALEK INR, Paynes FoR 8 th gwd 4 Nonbadbainl ender,
neces VielnHen, pvilese BES JER DSO LOE, CC

  
   

 

 

 

United States District Court 15 Northern District of West Virginia-2013
Case 1:20-cv-00033-TSK Document1 Filed 02/24/20 Page 10 of 10 PagelD #: 10

Attachment A
DECLARATION UNDER PENALTY OF PERJURY
The undersigned declares under penalty of perjury that he/she is the plaintiff in the

above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at {) S fv Ahoater, Ly aif) on

(Location)

  

Your Signature

 

United States District Court 16 Northern District of West Virginia-2013
